  Case: 1:15-cv-00568-MRB Doc #: 146 Filed: 10/31/19 Page: 1 of 3 PAGEID #: 3096




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 PLANNED PARENTHOOD                              :                Case No. 1:15-cv-568
 SOUTHWEST OHIO REGION,                          :
 et al.,                                         :
                                                 :             Judge Michael R. Barrett
                 Plaintiffs,                     :
                                                 :
                        v.                       :
                                                 :
 RICHARD HODGES,                                 :
                                                 :
              Defendant.                         :


                    PROPOSED TEMPORARY RESTRAINING ORDER

        Upon consideration of the Plaintiff Women’s Med Group Professional Corporation’s

Motion for a Temporary Restraining Oder and/or Preliminary Injunction and subsequent related

briefing, this Court has found and concluded for the specific reasons required under Federal Rule

of Civil Procedure 65(d) that Plaintiff has shown (1) a likelihood of success on the merits of its

claims, (2) that Plaintiff and its patients will suffer irreparable harm if an injunction is not issued,

(3) that the balance of harm favors Plaintiff and (4) that the public interest weighs in favor of

granting the temporary restraining order and/or preliminary injunction. Specifically, Plaintiff has

shown a likelihood of success on the merits on its claim that enforcement of Ohio Revised Code

sections 3702.303 (“the Written Transfer Agreement (“WTA”) Statute”) and 3702.304 (“the

Variance Statute”) and the Ohio Department of Health’s requirement that clinics enter into

agreements with four backup physicians with admitting privileges at local hospitals (“Four

Backup Physician Rule”) against WMGPC’s clinic Women’s Med Center Dayton (“WMCD”)

will result in an unconstitutional deprivation of Plaintiff’s and Plaintiff’s patients’ Fourteenth

Amendment rights. The Ohio Department of Health proposed to revoke WMCD’s ASF license in

                                                     1
  Case: 1:15-cv-00568-MRB Doc #: 146 Filed: 10/31/19 Page: 2 of 3 PAGEID #: 3097




2015 because it only had three back up physicians. On June 26, 2019, WMCD submitted a

revised variance request with a fourth doctor. Because the Department failed to grant the

variance within sixty days, it was denied pursuant to the Automatic Denial Provision of O.R.C.

3702.304. On October 25, 2019 the Department granted the variance request that added the

fourth doctor. Only because the Department delayed in granting the variance request, WMCD’s

license was revoked.

        First, enforcement will violate Plaintiff’s patients’ right to substantive due process

because it creates a substantial obstacle in the path of patients seeking previability abortions, thus

creating an undue burden on abortion access. Second, Plaintiff has shown a likelihood of success

on the merits of its claim that the WTA Statute, Variance Statute, and Four Backup Physician

Rule violate Plaintiff’s due process rights by delegating standardless and unreviewable authority

to private parties (i.e., hospitals and potential backup physicians). Plaintiff has similarly shown a

likelihood of success on the merits of its claim that the Variance Statute’s provision stating that a

variance application not ruled on within sixty days is considered denied (“Automatic Denial

Provision”) is a violation of Plaintiff’s due process rights under the Fourteenth Amendment.

        This Court need not find that WMCD is “uniquely exempt from licensing.” Whole

Woman’s Health Alliance v. Hill, No. 19-2051, 2019 WL 3949490, at *1 (7th Cir. Aug. 22,

2019). As the Seventh Circuit recently held, when a state is delaying consideration of a license, it

is within the court’s power to enjoin that state to either treat the clinic as if it had a provisional

license or to actually grant such a provisional license. Id., at *12. In this situation, the harm to the

state is de minimus compared to the significant harm being suffered by Plaintiff and Plaintiff’s

patients. Id.




                                                    2
 Case: 1:15-cv-00568-MRB Doc #: 146 Filed: 10/31/19 Page: 3 of 3 PAGEID #: 3098




        THEREFORE, it is hereby ORDERED that the motion is GRANTED and Defendant;

Defendant’s officers, agents, servants, employees, and attorneys; and those persons in active

concert or participation with them who receive actual notice of the order are TEMPORARILY

RESTRAINED from enforcing the revocation of WMCD’s ASF license because Plaintiff has

shown a likelihood of success on its claim that the revocation was unconstitutional and/or

TEMPORARILY RESTRAINED to either treat WMCD as if it has a provisional license or to

actually grant such a provisional license until November, _____, 2019.

        Plaintiffs shall not be required to post bond. Moltan Co. v. Eagle-Picher Indus., Inc., 55

F.3d 1171, 1176 (6th Cir. 1995).

        IT IS SO ORDERED.



Date:




                                              UNITED STATES DISTRICT JUDGE




                                                 3
